                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )                    No. 3:19-CR-38-PLR-DCP
                                                  )
DANIEL RAY LOCKHART,                              )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case came before the Court on December 18, 2019, for

an arraignment on the Superseding Indictment and a motion hearing on the Defendant’s Motion to

Continue Trial and All Other Deadlines [Doc. 21], filed on December 15, 2019. Assistant United

States Attorney LaToyia T. Carpenter appeared on behalf of the Government. Attorney Stephen

G. McGrath represented Defendant Lockhart, who was also present.

               In his motion, Defendant Lockhart asks the Court to continue the December 17,

2019 trial date in this case. The motion relates that counsel received a proposed plea agreement

from the Government on December 9, 2019. Counsel needs time to meet with the Defendant and

to discuss his options in this case and the effect of the plea agreement on his pending state charges.

At the motion hearing, Mr. McGrath stated that the Defendant is facing state charges in several

counties. He stated that he is coordinating with the Defendant’s counsel on the state cases to reach

a global resolution of all of the Defendant’s cases. Mr. McGrath stated that he was close to
working out an agreement that would address all of the Defendant’s cases. AUSA Carpenter had

no objection to a trial continuance. The parties agreed on a new trial date of February 25, 2020.


                The Court finds the Defendant’s motion to continue the trial to be well taken and

that the ends of justice served by granting a continuance outweigh the interest of the Defendant

and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Defendant received a proposed

plea agreement from the Government ten days ago. Counsel needs time to discuss the plea

agreement with the Defendant and to investigate the effects of the plea agreement on the

Defendant’s pending state cases. The Court finds that the failure to grant a short continuance of

the trial in this case would deprive the Defendant of the ability to consider a plea offer fully and,

as such, constitutes a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i). Accordingly, the

Court finds that a brief trial continuance furthers the ends of justice in this case.

                The Defendant’s motion to continue the trial [Doc. 21] is GRANTED. The trial of

this matter is reset to February 25, 2020. The Court finds that all the time between the filing of

the motion on December 15, 2019, and the new trial date of February 25, 2020, is fully excludable

time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)

and -(7)(A)-(B). With regard to additional scheduling in this case, the parties are to appear before

the undersigned for final pretrial conference on February 11, 2020, at 1:30 p.m. This date is also

the deadline for concluding plea negotiations and providing reciprocal discovery. The deadline

for filing motions in limine is extended to February 10, 2020. Requests for special jury

instructions, with appropriate citations as required by Local Rule 7.4, shall be filed on or before

February 14, 2020.

                Accordingly, it is ORDERED:

      (1) The Defendant’s Motion to Continue Trial and All Other Deadlines [Doc. 21]
          is GRANTED;

                                                   2
(2) The trial of this matter is reset to commence on February 25, 2020, at 9:00
    a.m., before the Honorable Pamela L. Reeves, Chief United States District
    Judge;

(3) All time between the filing of the motion on December 15, 2019, and the
    new trial date of February 25, 2020, is fully excludable time under the
    Speedy Trial Act for the reasons set forth herein;

(4) Motions in limine are due on February 10, 2020;

(5) The parties are to appear before the undersigned for a final pretrial conference
    on February 11, 2020, at 1:30 p.m. This date is also the deadline for
    concluding plea negotiations and providing reciprocal discovery; and

(6) Requests for special jury instructions, with appropriate citations as required
    by Local Rule 7.4, shall be filed on or before February 14, 2020.

        IT IS SO ORDERED.

                                                ENTER:


                                                __________________________________
                                                Debra C. Poplin
                                                United States Magistrate Judge




                                           3
